Case 5:18-cv-01526-SMH-KLH Document 119-7 Filed 01/28/20 Page 1 of 4 PageID #: 3647




                                      EXHIBIT 6
                      Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-7 Filed 01/28/20 Page 2 of 4 PageID #: 3648




                                      EXHIBIT 6
                      Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-7 Filed 01/28/20 Page 3 of 4 PageID #: 3649




                                      EXHIBIT 6
                      Opposition to W.A. Lucky III's Rule 56 Motion
Case 5:18-cv-01526-SMH-KLH Document 119-7 Filed 01/28/20 Page 4 of 4 PageID #: 3650




                                      EXHIBIT 6
                      Opposition to W.A. Lucky III's Rule 56 Motion
